IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
CITY OF VANCOUVER,                        )      No. 83303-1-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
CRYSTAL DAWN BOLDT,                       )      PUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — RCW 3.42.020 controls when and how a district court

commissioner has the authority to preside over a criminal trial. It provides a district

court commissioner the same power and authority as a district court judge but prohibits

a commissioner from presiding over a criminal or a civil jury trial “unless agreed to on

the record by all parties.” This is a procedural statute. An attorney is presumed to have

authority to speak for their client on procedural matters.

       Crystal Boldt argues her conviction for third degree theft in Clark County District

Court is invalid because she did not personally consent to a commissioner presiding

over her trial. But because the appointment of the presiding judicial officer over a

district court criminal trial is a procedural matter and defense counsel had the authority

to act on Boldt’s behalf, her attorney’s consent on the record was sufficient to provide

authority for a commissioner to preside under RCW 3.42.020.

       Therefore, we affirm.
No. 83303-1-I/2


                                           FACTS

       Boldt was charged with third degree theft in Clark County District Court for taking

merchandise from a store in Vancouver (the City). At the readiness hearing two weeks

before trial, District Court Judge Kelli Osler told the parties she might be “double, triple

booked” on the day of trial and asked, “[I]s there an objection to having [a]

commissioner hear this case?”1 Defense counsel said, “[N]o objection,” and Boldt said

nothing.2 The prosecutor also consented on the City’s behalf. District Court

Commissioner Todd George presided over trial without any objection, and the jury found

Boldt guilty.

       Boldt filed a RALJ appeal and, for the first time, argued her sentence was invalid

because she never consented under RCW 3.42.020 to having a commissioner preside.

The RALJ court concluded she consented and affirmed.

       A commissioner granted Boldt’s petition for discretionary review to consider

whether RCW 3.42.020 requires a defendant’s personal consent for a district court

commissioner to preside over a criminal trial.

                                         ANALYSIS

       Boldt contends her conviction is invalid because she did not personally consent

to a commissioner presiding over her trial, depriving Commissioner George of the

authority to do so under RCW 3.42.020. The City argues RCW 3.42.020 lets a district

court commissioner preside over a criminal trial when the parties or their attorneys

consent in open court.


       1   Clerk’s Papers at 289.
       2   Id.



                                              2
No. 83303-1-I/3


       Boldt relies on State v. Sain3 to argue article IV, section 5 of the Washington

Constitution grants a criminal defendant in district court the right to an elected judicial

officer presiding at trial. Because this is a constitutional right, she contends it can be

waived under RCW 3.42.020 by the defendant alone. She is mistaken.

       Article IV, section 5 requires only that at least one superior court judge in each

county be elected.4 From this, the Sain court concluded article IV, section 5 granted “a

substantial right” to criminal defendants in superior court “to be tried in a court presided

over by an elected superior court judge.”5 But in State v. Belgarde, our Supreme Court

rejected Sain’s analysis, concluding “art[icle] IV, sec[tion] 5 does not expressly grant a

right to a trial presided over by an elected superior court judge.”6 Indeed, article IV,

section 5 actually “envisions that unelected superior court judges will perform judicial

duties.”7 The court explained Sain is limited to a “narrow question” considering the

authority of pro tem judges in superior court.8

       The Washington Constitution grants the legislature “sole authority to determine

the jurisdiction and powers of [district] courts.”9 The constitution does not grant district

court defendants the right to an elected judge.10 There is no constitutional limitation on


       3   34 Wn. App. 553, 663 P.2d 493 (1983).
       4   State v. Belgarde, 119 Wn.2d 711, 720, 837 P.2d 599 (1992).
       5   Sain, 34 Wn. App. at 557.
       6   119 Wn.2d 711, 721, 837 P.2d 599 (1992).
       7   Id.
       8   Id.
       9  State v. Hastings, 115 Wn.2d 42, 49, 793 P.2d 956 (1990) (citing WASH. CONST.
art. IV, §§ 1, 10, 12).
       10   Id. at 46.



                                              3
No. 83303-1-I/4


allowing a district court commissioner to preside over a criminal trial in district court.11

Because Boldt’s argument does not implicate a constitutional right, the legislative intent

behind RCW 3.42.020 controls our analysis.

       We review issues of statutory interpretation de novo.12 We interpret statutes to

identify and carry out the intent of the legislature as shown by the statute’s plain

meaning.13 A statute’s plain meaning is shown by its own terms and by related

statutes.14 “To adhere to established principles of statutory interpretation,” a court

should be “reluctant to accept literal readings with . . . ‘strained consequences,’




       11  Id. at 49 (citing W ASH CONST. art. IV, §§ 1, 10, 12); see State v. Bliss, 191 Wn.
App. 903, 908, 365 P.3d 764 (2015) (“The legislature has sole authority to prescribe
[district courts’] jurisdiction and powers.”) (citing Young v. Konz, 91 Wn.2d 532, 540,
588 P.2d 1360 (1979)).
       12  State v. Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007) (citing State v.
J.P., 149 Wn.2d 444, 449, 69 P.3d 318 (2003)). Boldt also argues she raises an issue
of jurisdiction. She is mistaken. “‘Jurisdiction is the power and authority of the court to
act.’” ZDI Gaming Inc. v. State ex rel. Washington State Gambling Comm’n, 173 Wn.2d
608, 616, 268 P.3d 929 (2012) (internal quotation marks omitted) (quoting Dougherty v.
Dep’t of Labor & Indus. for State of Washington, 150 Wn.2d 310, 315, 76 P.3d 1183
(2003)). Where the court has authority over the parties, the type of controversy, and the
authority to enter a particular judgment, then it has jurisdiction over the case. Ronald
Wastewater Dist. v. Olympic View Water & Sewer Dist., 196 Wn.2d 353, 368, 474 P.3d
547 (2020) (citing John Hancock Mut. Life Ins. Co. v. Gooley, 196 Wash. 357, 370, 83
P.2d 221 (1938)). Boldt does not challenge Clark County District Court’s authority over
her person or its ability to hear and enter judgment on the criminal charges against her.
Instead, her challenge is to the steps required by RCW 3.42.020 to grant a
commissioner authority to preside over a criminal trial in district court. This is distinct
from a true question of jurisdiction.
        J.P., 149 Wn.2d at 450 (citing Nat’l Elec. Contractors Ass’n v. Riveland, 138
       13

Wn.2d 9, 19, 978 P.2d 481 (1999)).
       14Id. (citing Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11, 43
P.3d 4 (2002); State v. Clausing, 147 Wn.2d 620, 630, 56 P.3d 550 (2002) (Owens, J.
dissenting)).



                                              4
No. 83303-1-I/5


especially when they do not align with the statute’s purpose and plain meaning of its

text.”15

           Under RCW 3.42.020, the legislature granted a district court commissioner the

same “power, authority, and jurisdiction in criminal and civil matters” as a district court

judge. But a commissioner has no “authority to preside over trials in criminal matters, or

jury trials in civil matters unless agreed to on the record by all parties.”16 Here, it is

undisputed that both parties’ attorneys agreed on the record to a commissioner

presiding at trial.17 Thus, the question is whether “all parties” includes the parties’

attorneys.

           Boldt contends the ordinary dictionary meaning of “parties” in absence of the

term “attorneys” means the legislature intended to require a defendant’s personal

consent.

           When, as here, a term is undefined, we can use a dictionary to give a term its

ordinary meaning.18 “Party” is synonymous with “litigant,” meaning “anyone who both is

directly interested in a lawsuit and has a right to control the proceedings, make a


           15
         State v. Bergstrom, No. 99347-5, slip op. at 15-16 (Wash., Jan. 27, 2022),
http://www.courts.wa.gov/opinions/pdf/993475.pdf (quoting State v. Fjermestad, 114
Wn.2d 828, 835, 791 P.2d 897 (1990)).
           16   RCW 3.42.020.
           17
          Boldt asserts the parties must give their consent in writing. But she does not
explain why an agreement “on the record” must be in writing. A writing submitted to the
court could be sufficient, but it is not necessary. Because she cites no apt authority for
her position, and we do not add terms to an unambiguous statute, J.P., 149 Wn.2d at
450 (citing State v. Delgado, 148 Wn.2d 723, 727, 63 P.3d 792 (2003); Davis v. Dep’t of
Licensing, 137 Wn.2d 957, 963, 977 P.2d 554 (1999)), this argument fails.
         HomeStreet, Inc. v. State, Dep’t of Revenue, 166 Wn.2d 444, 451, 210 P.3d
           18

297 (2009) (citing Garrison v. Wash. State Nursing Bd., 87 Wn.2d 196, 196, 550 P.2d 7
(1976)).



                                                5
No. 83303-1-I/6


defense, or appeal from an adverse judgment.”19 Thus, reading RCW 3.42.020 literally,

“party” could be consistent with Boldt’s contention. But determining plain meaning also

includes consideration of related statutes and avoiding strained results.20

        Boldt’s literal interpretation of “parties” is unconvincing because it leads to

“‘strained consequences’” for the judicial system and would undermine the statute’s

purpose.21 For example, RCW 3.34.110(1)(b) governs the disqualification and

replacement of judicial officers, including commissioners, in a district court proceeding.

To move for disqualification, “a party files an affidavit that the party cannot have a fair

and impartial trial or hearing.”22 Under Boldt’s interpretation, a party must personally file

the affidavit and cannot authorize counsel to do so. Similarly, RALJ 2.4(a) provides for

who may initiate appeals from a district court proceeding and states, “A party . . . must

file a notice of appeal in the court of limited jurisdiction.” Read literally, an incarcerated

defendant must personally file their notice of appeal and cannot rely on defense counsel

to do so. And, as applied to RCW 3.42.020, civil litigants would be required to

personally appear in district court to authorize a commissioner presiding over their jury

trial. By adding this impediment, Boldt’s interpretation would limit the efficient

convenience intended from letting a commissioner preside.


         BLACK’S LAW DICTIONARY 1150-51 (11th ed. 2019); accord Nat’l Bank of
        19

Washington, Coffman-Dobson Branch v. McCrillis, 15 Wn.2d 345, 357, 130 P.2d 901
(1942) (defining “parties litigant” in art. IV, § 7 as “the antagonistic sides of a
controversy . . . the real parties in interest”) (citations omitted).
        20
        J.P., 149 Wn.2d at 450 (citing Campbell & Gwinn, 146 Wn.2d at 11; Clausing,
147 Wn.2d at 630).
        21   Bergstrom, No. 99347-5, slip op. at 15-16 (citing Fjermestad, 114 Wn.2d at
835).
        22   RCW 3.34.110(1)(b).



                                               6
No. 83303-1-I/7


       “Efficient trial management and effective advocacy would be undermined if courts

required client approval every time an attorney makes a strategic decision during a

case.”23 Presumably, the legislature was aware of the authority typically granted

attorneys when it enacted RCW 3.42.020, particularly because criminal defendants are

guaranteed legal representation.24 The legislature would not have limited attorneys’

well-established authority without showing its intent to do so. Read in context rather

than literally, “parties” in RCW 3.42.020 includes the parties’ attorneys.

       Because Boldt’s attorney could consent, the question is whether she was

authorized to do so. “A lawyer appears in a trial as the representative and alter ego of

[their] client,”25 and, we presume that counsel acts with their client’s approval.26 Every

defense counsel is “impliedly authorized to waive procedural matters” on their client’s

behalf.27 Defense counsel can waive a client’s substantive rights when expressly

authorized to do so.28




       23State v. Hernandez, 6 Wn. App. 2d 422, 427, 431 P.3d 126 (2018) (citing
Gonzalez v. United States, 553 U.S. 242, 250, 128 S. Ct. 1765, 170 L. Ed. 2d 616
(2008); New York v. Hill, 528 U.S. 110, 114-15, 120 S. Ct. 659, 145 L. Ed. 2d 560
(2000)).
       24   U.S. CONST. amend. VI; art. I, § 22.
       25   State v. Peeler, 7 Wn. App. 270, 274, 499 P.2d 90 (1972).
       26   Id. (citing State v. Elder, 130 Wash. 612, 228 P. 1016 (1924)).
       27State v. Cobos, 178 Wn. App. 692, 699, 315 P.3d 600 (2013) (citing Graves v.
P.J. Taggares Co., 94 Wn.2d 298, 303, 616 P.2d 1223 (1980); Sain, 34 Wn. App. at
556-57).
       28Id. (citing Graves, 94 Wn.2d at 303; Sain, 34 Wn. App. at 556-57). We note,
though, that express authorization need not always be given on the record. E.g., State
v. Thomas, 128 Wn.2d 553, 559, 910 P.2d 475 (1996) (explaining a defendant’s
personal waiver of the right to testify need not be made on the record).



                                               7
No. 83303-1-I/8


       Boldt argues RCW 3.42.020 grants a party a substantive right to an elected

judicial officer at trial, so the absence of her personal authorization made defense

counsel’s consent invalid. The City contends RCW 3.42.020 does not grant a

substantive right.

       “There is not always a ‘clear line of demarcation’ between that which is

substantive and that which is procedural.”29 When faced with this issue, courts apply

“general guidelines” from State v. Smith30 to “differentiate[ ] between substantive and

procedural matters.”31

       “Substantive law prescribes norms for societal conduct and punishments
       for violations thereof. It thus creates, defines, and regulates primary
       rights. In contrast, practice and procedure pertain to the essentially
       mechanical operations of the courts by which substantive law, rights, and
       remedies are effectuated.”[32]

The identity of a presiding judicial officer and the mechanism of that officer’s

appointment plainly “pertain to the essentially mechanical operations of the courts.”33

RCW 3.42.020 is a procedural rather than substantive statute.

       Defense counsel is always implicitly authorized to decide procedural matters.34

Because Boldt’s defense counsel decided a procedural matter, and nothing in the



       29State v. Gresham, 173 Wn.2d 405, 431, 269 P.3d 207 (2012) (quoting State v.
Smith, 84 Wn.2d 498, 501, 527 P.2d 674 (1974)).
       30   84 Wn.2d 498, 527 P.2d 674 (1974).
       31
        State v. Templeton, 148 Wn.2d 193, 213, 59 P.3d 632 (2002); see Gresham,
173 Wn.2d at 431 (applying the same).
       32   Templeton, 148 Wn.2d at 213 (quoting Smith, 84 Wn.2d at 501).
       33   Smith, 84 Wn.2d at 501.
       34Cobos, 178 Wn. App. at 699 (citing Graves, 94 Wn.2d at 303; Sain, 34 Wn.
App. at 556-57).



                                             8
No. 83303-1-I/9


record suggests Boldt revoked her authority to do so, all parties agreed on the record to

a commissioner presiding over the criminal trial, consistent with RCW 3.42.020.

      Therefore, we affirm.




WE CONCUR:




                                            9